Hodges, J.
1. The recorder’s judgment was rendered November 23, and the certiorari was sanctioned December 22. The certiorari was sued out in due time.
2. A physician, when testifying, was asked whether, upon the request of a certain witness, whom it was sought to impeach, he treated a certain woman, who was not the wife of the witness. The physician declined to answer the question, and the court held that he did not have to answer. The testimony sought could not in any way throw light upon the character of the witness for truth and veracity, and would have been irrelevant and immaterial.
3. Allowing a witness to say that a certain witness for the prosecution said he got'the whisky from the defendant, while hearsay, was not such harmful error as would require a reversal of the judgment in this case.
4. A sentence as follows: “The City of Dublin vs. Cecil Maddox, illegal storage of whisky. Judgment of guilty. 90 days on the streets, or $150.00,” signed by the court, is not too vague and uncertain to be understood and enforced.
5. The judgment is not contrary to law and evidence; and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.